UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6969



LEROY M. TONIC, JR.,

                                                 Plaintiff - Appellant,

          versus


JON   P.   GALLEY,   Warden;      BRENDA     GLAZE,
Correctional   Officer   II;     RICHARD     GLAZE,
Correctional Officer II,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
853-MJG)


Submitted:   August 29, 2002               Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leroy M. Tonic, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy M. Tonic, Jr. appeals the district court’s order denying

reconsideration   of   its   prior   order   denying   relief   on    his   42

U.S.C.A. § 1983 (West Supp. 2002) complaint.       We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Tonic v. Galley, No. CA-01-853-MJG (D. Md. June 6, 2002).

We deny Tonic’s motion for appointment of counsel. We also deny his

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     AFFIRMED




                                     2